MEMORANDUM ***
Emmett Chambers appeals the district court’s grant of the Postmaster General’s motion for summary judgment. Chambers failed to raise a material question of fact regarding whether he was a qualified individual with a handicap,1 and whether certain employment actions were taken because of his race and/or alleged disability. Chambers also failed to raise a material question of fact regarding the employer’s proffered reasons for taking the allegedly retaliatory actions and the lack of a causal connection between the protected activity and the alleged retaliatory action. Chambers’ conclusory allegations of discrimination and retaliation are insufficient to defeat summary judgment.
Steckl v. Motorola, Inc., 703 F.2d 392, 393 (9th Cir.1983).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Chambers’ additional argument that the Postmaster failed to engage in an interactive process to identify a reasonable accommodation also fails. An agency’s requirement to accommodate only applies to qualified individuals. 29 C.F.R. § 1614.203(c). Moreover, the interactive process is triggered only when the employee has specifically requested an accommodation or when the employee meets the exception articulated in Barnett. See Brown v. Lucky Stores, 246 F.3d 1182, 1188 (9th Cir.2001). In Barnett, we held that the exception to the general rule that the employee must request an accommodation applies only when the employer "knows, or has reason to know, that the disability prevents the employee from requesting a reasonable accommodation.” Barnett v. U.S. Air, Inc., 228 F.3d 1105, 1112 (9th Cir.2000) (citation omitted). The record does not show that Chambers was unable to request a reasonable accommodation, or that the Postal Service knew or had reason to know that Chambers had a disability preventing him from making such a request. See Brown, 246 F.3d at 1188.